Citation Nr: 0411301	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  00-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty for training from October 1978 
to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
addition to denying the veteran's application to reopen a claim of 
service connection for a psychiatric disability in the September 
1999 decision, the RO also denied the veteran's claim of service 
connection for a heart disability.  The veteran, however, 
clarified in writing in March 2000 that it was not his intent to 
file a claim for a heart disability.  Consequently, the issue of 
entitlement to service connection for a heart disability will not 
be further addressed.

The veteran was scheduled to appear at a Board hearing in 
Washington, D.C. in April 2004; he failed to appear for the 
hearing.

The underlying issue of entitlement to service connection for a 
psychiatric disability is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The evidence associated with the claims file since the RO's May 
1982 decision denying service connection for a psychiatric 
disability was not previously before agency decision makers, and 
is so significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSION OF LAW

Evidence received since the final May 1982 determination, in which 
the RO reopened a claim of service connection for a psychiatric 
disability and denied the claim, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board 
points out that the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).    

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the Board 
finds that, in view of the Board's favorable disposition of such 
claim, the VCAA and its implementing regulations do not prevent 
the Board from rendering a decision as to that issue.  


II.  Analysis

Under pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material evidence 
is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

Here, the last final denial pertinent to the claim for service 
connection for a psychiatric disability was the RO's May 1982 
reopening of the claim and denial of service connection.  The 
veteran was notified of that determination in May 1982, but did 
not initiate an appeal by filing a timely notice of disagreement.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  It is pertinent to 
note that the Board is not bound by the RO's determination to 
reopen the veteran's claim for service connection for a 
psychiatric disability and must nevertheless consider whether new 
and material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) provides 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations implementing the 
VCAA include a revision of 38 C.F.R. § 3.156.  However, that 
revision applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001; that version appears in the 2001 edition of Title 38 of the 
Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence with 
the evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence considered at the time of the May 1982 decision includes 
the veteran's service medical records, statements from people who 
knew the veteran prior to service and attest to his change in 
behavior following service, and a VA hospital report showing that 
the veteran had been hospitalized in February 1982 and diagnosed 
as having schizophreniform disorder and borderline personality.

Evidence associated with the claims file since the May 1982 
decision includes an October 1995 private psychiatric evaluation 
report reflecting a diagnosis of psychotic disorder and the 
veteran's report of hearing drill sergeants' voices coming out of 
service.  The evidence also includes private treatment records 
from Northeast Texas MHMR showing that the veteran had depression.  
These records contain the veteran's July 1998 assertion of being 
somewhat "traumatized" in service and of having nightmares of his 
drill sergeants yelling at him after returning home from service.

The Board finds that the evidence submitted after the May 1982 
final adverse decision as outlined above is new, in that it has 
not been previously considered by agency decision makers, and is 
not cumulative or duplicative of evidence previously considered.  
It is also material in that it is relevant to the question of a 
current psychiatric diagnosis and date of onset of such 
disability, and is so significant that it must be considered to 
fairly decide the merits of this claim.  The Board notes that, to 
constitute new and material evidence for the purposes of reopening 
a previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA to 
alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the Board finds that the criteria for 
reopening the claim for service connection for a psychiatric 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

To the limited extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, the appeal is granted.  


REMAND

Now that the veteran's application to reopen the claim for service 
connection for a psychiatric disability has been reopened, the 
Board finds that additional development is warranted before a 
fully informed decision can be made.  This is so in view of 
evidence (an October 1995 medical record) showing that the veteran 
has been in receipt of disability benefits from the Social 
Security Administration since 1985.  Such records may be relevant 
to this claim and must be obtained.  See 38 U.S.C.A. § 5103A(c).

Also, the veteran noted in writing in March 2000 that he continued 
to receive treatment from Dr. Montoya every three months and has 
been receiving treatment at Northeastern Texas Mental Health 
facility going on seven years.  Although the claims file contains 
a few records from Northeastern Texas NHMR Center, it appears that 
there remain outstanding treatment records from this facility that 
should be obtained.  See 38 U.S.C.A. § 5103A(b).  It is worth 
noting that the RO sent the veteran a letter in August 2003 
requesting that he provide additional information or medical 
evidence regarding relevant medical treatment to date.  The 
veteran responded by submitting a single treatment record from 
Northeaster Texas Mental Health facility dated in October 2003, 
and an incomplete Authorization for Release of Information Form 
(VA Form 21-4142).  The authorization form is incomplete because 
it contains only the veteran's signature, not the names and 
addresses of medical providers.  In view of the necessity of this 
remand, the veteran should be given another opportunity to provide 
the RO with the pertinent information regarding his psychiatric 
treatment.

In consideration of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim; (b) the information 
and evidence that VA will seek to provide; and (c) the information 
and evidence that the veteran is expected to provide-including the 
names, addresses and dates of all treatment he received for his 
psychiatric disability, to specifically include treatment rendered 
at Northeastern Texas MHMR Center.  .  

2.  The RO should thereafter assist the veteran in obtaining any 
identified evidence by following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records sought are not obtained, 
the RO should notify the veteran of the records that were not 
obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.  

3.  The RO should obtain from the Social Security Administration 
(SSA) copies of any determinations regarding the veteran's 
claim(s) for disability benefits, along with the underlying 
medical records considered in reaching decision(s) involving the 
veteran.   

4.  After completion of the above and any additional development 
of the evidence that the RO may deem necessary, the RO should 
review the record and determine if the claim of service connection 
for a psychiatric disability may be granted.  The veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



